Exhibit 10.9

ALBEMARLE CORPORATION

BENEFITS PROTECTION TRUST

As Amended and Restated Effective December 13, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

FIRST: DEFINITIONS

   2

SECOND: CREATION OF TRUST

   3

THIRD: PAYMENTS FROM THE TRUST

   6

FOURTH: MANAGEMENT OF TRUST ASSETS

   8

FIFTH: ADMINISTRATIVE POWERS

   17

SIXTH: INSURANCE AND ANNUITY CONTRACTS

   18

SEVENTH: TAXES, EXPENSES AND COMPENSATION OF TRUSTEE AND THE COMMITTEE

   21

EIGHTH: GENERAL DUTIES OF TRUSTEE AND INVESTMENT DIRECTOR

   22

NINTH: GENERAL DUTIES OF THE COMMITTEE

   27

TENTH: INDEMNIFICATION

   31

ELEVENTH: NO DUTY TO ADVANCE FUNDS

   31

TWELFTH: ACCOUNTS

   31

THIRTEENTH: ADMINISTRATION OF THE PROTECTED PLANS; COMMUNICATIONS

   33

FOURTEENTH: RESIGNATION OR REMOVAL OF TRUSTEE

   34

FIFTEENTH: AMENDMENT OF AGREEMENT; TERMINATION OF TRUST

   36

SIXTEENTH: PROHIBITION OF DIVERSION

   38

SEVENTEENTH: PROHIBITION OF ASSIGNMENT OF INTEREST

   39

EIGHTEENTH: AFFILIATES

   39

NINETEENTH: MISCELLANEOUS

   40



--------------------------------------------------------------------------------

BENEFITS PROTECTION TRUST AGREEMENT

THIS AGREEMENT, made as of the 13th day of December, 2006, by and between
ALBEMARLE CORPORATION, a corporation organized and existing under the laws of
the State of Virginia (hereinafter referred to as the “Company”), and MERRILL
LYNCH BANK & TRUST COMPANY FSB (hereinafter referred to as the “Trustee”),
amends and restates in its entirety that certain trust agreement between the
parties dated as of May 21, 2004.

WITNESSETH:

WHEREAS, the Company has adopted the Albemarle Corporation Supplemental
Executive Retirement Plan (the “SERP”), the Albemarle Corporation Executive
Deferred Compensation Plan (“the “EDCP”) and the Albemarle Corporation Severance
Pay Plan (the “Severance Plan”); and

WHEREAS, the Company has entered into Severance Compensation Agreements with
certain of the Company’s executives (the “Severance Agreements”);

WHEREAS, the SERP, the EDCP, the Severance Plan, the Severance Agreements and
such other plans, programs, and policies adopted by the Company from time to
time and listed on Schedule 1 are hereinafter referred to collectively as the
“Protected Plans”;

WHEREAS, the Company wishes to establish a Benefits Protection feature to
provide a source of funds for participants in the Protected Plans to bring
claims against the Company for benefits denied them after a Change in Control of
the Company;

WHEREAS, the Trust is intended to be a “grantor trust” with the corpus and
income of the Trust treated as assets and income of the Company for federal
income tax purposes pursuant to Sections 671 through 678 of the Internal Revenue
Code of 1986 (the “Code”), as amended; and



--------------------------------------------------------------------------------

WHEREAS, the Company intends that the assets of the Trust will be subject to the
claims of creditors of the Company as provided in Article SIXTEENTH; and

WHEREAS, the Company intends that the existence of the Trust will not alter the
characterization of the Protected Plans as “unfunded” and will not be construed
to provide taxable income to any participant under the Protected Plans prior to
actual payment of benefits thereunder; and

WHEREAS, the Board of Directors of the Company shall appoint an Administrative
Committee (the “Committee”) as provided in Article NINTH;

WHEREAS, the Trustee is not a party to the Protected Plans and makes no
representations with respect thereto, and all representations and recitals with
respect to the Protected Plans shall be deemed to be those of the Company;

NOW, THEREFORE, the Company and the Trustee agree as follows:

FIRST: Definitions.

(a) Any term that is referenced in the Protected Plans shall have in this
Agreement the same meaning ascribed to it in the Protected Plans, unless the
context clearly indicates a different meaning.

(b) For purposes of this Agreement, a Change In Control shall have the meaning
described in Exhibit C.

The Company shall notify the Committee and the Trustee in writing of the
occurrence of any event described in Exhibit C, as soon as practicable after the
Company first learns of such event. The Committee and the Trustee may
conclusively rely upon such notice from the Company in performing any of their
obligations or taking any action under this Agreement which is dependent upon a
Change In Control having occurred. The Trustee and the Committee may also
request that the Company furnish evidence to determine, or to enable the
Committee to determine, whether a Change In Control has occurred. The Company’s
or Committee’s determination whether a Change In Control has occurred shall be
binding and conclusive on all Participants.

 

2



--------------------------------------------------------------------------------

SECOND: Creation of Trust. (a) The Company hereby establishes with the Trustee
and the Trustee hereby accepts a trust consisting of the following property:

(1) such cash or other property acceptable to the Trustee as shall be paid or
delivered to the Trustee from time to time as contributions under the SERP,
together with the earnings, income, additions and appreciation thereon and
thereto (all of which is hereinafter called the “SERP Account”);

(2) such cash or other property acceptable to the Trustee as shall be paid or
delivered to the Trustee from time to time as contributions under the EDCP,
together with the earnings, income, additions and appreciation thereon and
thereto (all of which is hereinafter called the “EDCP Account”);

(3) such cash or other property acceptable to the Trustee as shall be paid or
delivered to the Trustee from time to time earmarked to pay cash payments owed
under the Severance Agreements, together with the earnings, income, additions
and appreciation thereon and thereto (all of which is hereinafter called the
“Severance Agreements Account”)

(4) such cash or other property acceptable to the Trustee as shall be paid or
delivered to the Trustee from time to time earmarked to pay benefits under the
Severance Plan, together with the earnings, income, additions and appreciation
thereon and thereto (all of which is hereinafter called the “Severance Plan
Account”) and

 

3



--------------------------------------------------------------------------------

(5) such cash or other property acceptable to the Trustee as shall be paid or
delivered to the Trustee from time to time earmarked for the Benefits Protection
Account, together with the earnings thereon, and realized and unrealized gains
(net of any losses) attributable thereto, (all of which is hereinafter called
the “Benefits Protection Account”). Neither the cash nor any other property held
in the Benefits Protection Account shall be available for payment of benefits to
participants and beneficiaries under the Protected Plans.

(b) The Trustee or the Investment Director, if applicable, for investment
purposes only, may commingle all Trust assets and treat them as a single fund,
but the records of the Trustee or the Investment Director, if applicable, at all
times shall show the percentages of the Trust allocable to the SERP Account, the
EDCP Account, the Severance Agreements Account, the Benefits Protection Account
and such other Account(s) as may subsequently be established under this Trust
(herein referred to collectively as the “Accounts”).

(c) The assets of the Accounts shall be used to discharge the obligations of the
Company as follows:

(1) The assets of the SERP Account shall be used to discharge the obligations of
the SERP.

(2) The assets of the EDCP Account shall be used to discharge the obligations of
the EDCP.

(3) The assets of the Severance Agreements Account shall be used to discharge
the obligations of the Severance Agreements.

(4) The assets of the Benefits Protection Account may be used as set forth in
Paragraph (c) of Article EIGHTH.

 

4



--------------------------------------------------------------------------------

(5) Prior to a Change In Control, the Company may direct the Trustee to
reallocate the assets of an Account to one or more other Accounts.

(6) After a Change In Control, the Committee may direct the Trustee to transfer
the assets of an Account to one or more other Accounts if either (i) the
Protected Plan for which such Account was established has expired or terminated,
and all liabilities with regard to such expired or terminated Protected Plan
have been satisfied pursuant to Paragraph (d) of Article FIFTEENTH, or (ii) the
Committee, in its sole discretion, determines that the remaining assets of such
Account, after such transfer, are reasonably sufficient to cover the liabilities
of the Protected Plan for which such Account was established.

(d) The Company and the Trustee agree that the Trust created herein shall not be
revocable by the Company or by any successor thereto, and is intended to be a
grantor trust under the provisions of Sections 671 through 678 of the Internal
Revenue Code of 1986, as amended.

(e) The Company may add funds to the Trust at any time and shall designate the
Account to which such funds shall be credited. Any such additional funds shall
also be available to pay the fees and expenses of the Trustee and/or the
Committee.

(f) Upon a Change In Control, the Company shall, as soon as possible, but in no
event longer than ten (10) days following the Change In Control, make an
irrevocable contribution to the Trust in an amount that is sufficient to pay the
Participants or beneficiaries the benefits to which the Participants or
beneficiaries would be entitled pursuant to the terms of the EDCP as of the date
of the Change In Control. The amount of such irrevocable contribution shall be
determined by the Company’s independent actuary engaged by the Company prior to
the Change In Control. If no actuary has been so appointed, the Company’s
actuary under its qualified defined benefit plan shall be the actuary for
purposes of this provision.

 

5



--------------------------------------------------------------------------------

THIRD: Payments from the Trust. (a) Subject to Paragraph (b) of Article
SIXTEENTH hereof, the Trustee, from time to time upon receipt of direction from
the Company prior to a Change In Control, and from the Committee after a Change
In Control, shall make payments from the Trust, as specified in such direction
to such persons, in such manner and in such amounts as the Company or the
Committee, as the case may be, shall direct, and amounts paid pursuant to such
direction (or in accordance with Article SEVENTH hereof) thereafter no longer
shall constitute a part of the Trust.

(b) The Company may, from time to time prior to a Change In Control, furnish the
Trustee with certain information regarding the participants and beneficiaries
under the Protected Plans and the determination of the benefits under the
Protected Plans (hereinafter referred to as “Participant Data”). The Trustee
shall be entitled to rely on the accuracy of the Participant Data provided by
the Company prior to a Change In Control, and shall have no duty to verify the
accuracy thereof. The Company shall, after a Change In Control and upon the
request of the Committee, furnish the Committee with Participant Data at least
once each Protected Plan Year. Such Participant Data shall include, to the
extent applicable, (1) names, addresses, dates of birth, and social security
numbers of each participant and beneficiary in the Protected Plans; (2) the
amount and form of benefits under each of the Protected Plans of each
participant and beneficiary if such participant would retire or die as of either
the last day of such Protected Plan Year or the last day of the Protected Plan
Year in which such Participant attained age 60; (3) earnings history,
compensation (cash and deferred) and bonus history of each participant; (4) a
schedule of the estimated yearly cash payments under the Protected Plans; and
(5) any other information regarding the Protected Plan which the Committee may
reasonably request or which the Committee may deem necessary to administer this
Trust.

 

6



--------------------------------------------------------------------------------

After a Change In Control and notwithstanding any other provisions of this
Agreement, the Trustee shall, upon receipt of direction from the Committee, to
the extent funds are available in the Trust for such purpose, make payments to
participants and beneficiaries in such manner and in such amounts as the
Committee shall determine they are entitled to be paid under the Protected Plans
based on the most recent Participant Data furnished to the Committee by the
Company prior to a Change In Control and any supplemental information furnished
to the Committee by a participant or beneficiary upon which the Committee may
reasonably rely in making such determination. The Committee may make such
reasonable inquiry of the Company as is necessary to determine whether any
amounts that would otherwise be payable under this Agreement have previously
been paid by the Company, and may reasonably rely on any information provided by
the Company with regard to such payment. A determination by the Committee with
regard to a participant’s entitlement to payments under the terms of this
Agreement shall be binding as to all participants and the Company.

(c) In the event it shall be determined prior to a Change In Control that the
participants and/or beneficiaries of the Protected Plan are subject to any tax
under the terms of the Trust created hereunder, then the Trustee, upon receipt
of direction from the Company, shall make payments from the Trust to such
persons, in such manner and in such amounts as the Company shall direct, for
purposes of (1) paying the amount of Federal, State and Local tax and interest
and any penalties thereon which such participants and/or beneficiaries may incur
arising out of such determination or (2) distributing the interests of
participants and beneficiaries in the Trust. In the event such a determination
is made after a Change In Control occurs, then each participant or beneficiary
who is subject

 

7



--------------------------------------------------------------------------------

to such tax, may notify the Committee, in writing, to direct the Trustee to make
payments from the Trust for either of the purposes set forth in section (1) or
(2) of the preceding sentence. The Trustee shall not make the payments for the
purposes set forth in the first sentence of this Paragraph (c) without such
written direction.

(d) Payments to participants and beneficiaries pursuant to Paragraphs (b) and
(c) of this Article THIRD shall be made by the Trustee to the extent that Trust
funds for such purposes are sufficient to allow such payments. Subject to
Paragraph (d) of Article SECOND, in any month in which the Committee directs the
Trustee to make payments from the Trust and the Committee determines that a
particular Account in the Trust does not have sufficient funds to provide for
the payment of all amounts otherwise payable to participants and beneficiaries
in such month under the Protected Plan, the amount otherwise payable to each
such participant or beneficiary under such Protected Plan during such month
shall be multiplied by a fraction, the numerator of which is the amount of funds
then available for the payment of benefits under such Protected Plan and the
denominator of which is the total of the benefits payable prior to such
reduction during such month to all participants and beneficiaries under such
Protected Plan.

FOURTH: Management of Trust Assets. (a) Subject to Paragraph (b) of this Article
FOURTH, the Company, through its Benefit Plans Investment Committee, prior to a
Change In Control, shall have exclusive authority and discretion to manage and
control the Trust assets, and pursuant to such authority and discretion, may
direct the Trustee, to the extent permitted by law, to exercise, from time to
time and at any time, the power:

(1) To invest and reinvest the Trust, without distinction between principal and
income, in shares of stock (whether common or preferred) or other evidences of
ownership, bonds, debentures, notes or other evidences of indebtedness,
unsecured or

 

8



--------------------------------------------------------------------------------

secured by mortgages on real or personal property wherever situated (including
any part interest in a bond and mortgage or note and mortgage whether insured or
uninsured) and other property, or part interest in property, real or personal,
foreign or domestic, whether or not productive of income or consisting of
wasting assets, and in order to reduce the rate of interest rate fluctuations,
contracts, as either buyer or seller, for the future delivery of United States
Treasury securities and comparable Federal-Government-backed securities;
provided, however, that the Trustee, upon specific directions in writing from
the Company, and in conformity with Exhibit D, shall invest and reinvest some or
all of the assets of the Trust in qualifying securities issued by the Company or
by an affiliate of the Company, to the extent permitted by the Employee
Retirement Income Security Act of 1974, unless the Trustee shall deem such
directed investment or reinvestment to be inconsistent with the provisions of
Paragraph (a) of Article EIGHTH and that the Trustee may retain any such
securities acquired for the Trust at the direction of the Company until the
Company directs the Trustee to dispose of them; but no direction of the Company
to sell any securities issued by the Company or by an affiliate of the Company
shall be binding if it would require the Trustee to violate any law respecting
the public distribution of securities, and, in any event, without limiting the
generality of the provisions of Article TENTH, the Company agrees, to the extent
permitted by law, to indemnify the Trustee and hold it harmless from and against
any claim or liability that may be asserted against it, otherwise than on
account of the Trustee’s breach of his own duties, by reason of the Trustee’s
investing in, or reinvesting in or selling such securities in accordance with
any direction from the Company or by reason of the Trustee’s failure to sell any
such securities in the absence of any direction from the Company to sell them;
and

 

9



--------------------------------------------------------------------------------

(2) To sell, convey, redeem, exchange, grant options for the purchase or
exchange of, or otherwise dispose of, any real or personal property, at public
or private sale, for cash or upon credit, with or without security, without
obligation on the part of any person dealing with the Trustee to see to the
application of the proceeds of or to inquire into the validity, expediency or
propriety of any such disposition;

(3) To manage, operate, repair and improve, and mortgage or lease for any length
of time any real property held in the Trust; to renew or extend any mortgage, to
agree to reduction of the rate of interest or any other modification in the
terms of any mortgage or of any guarantee pertaining to it; to enforce any
covenant or condition of any mortgage or guarantee or to waive any default in
the performance thereof; to exercise and enforce any right of foreclosure; to
bid in property on foreclosure; to take a deed in lieu of foreclosure with or
without paying consideration therefor and in connection therewith to release the
obligation on the bond secured by the mortgage; and to exercise and enforce in
any action, suit or proceeding at law or in equity any rights or remedies in
respect of any mortgage or guarantee;

(4) To exercise, personally or by general or limited proxy, the right to vote
any shares of stock, bonds or other securities held in the Trust; to delegate
discretionary voting power to trustees of a voting trust for any period of time;
and to exercise, personally or by power of attorney, any other right appurtenant
to any securities or other property of the Trust;

(5) To join in or oppose any reorganization, recapitalization, consolidation,
merger or liquidation, or any plan therefor, or any lease, mortgage or sale of
the property of any organization the securities of which are held in the Trust;
to pay from the

 

10



--------------------------------------------------------------------------------

Trust any assessments, charges or compensation specified in any plan of
reorganization, recapitalization, consolidation, merger or liquidation; to
deposit any property with any committee or depositary; and to retain any
property allotted to the Trust in any reorganization, recapitalization,
consolidation, merger or liquidation;

(6) To exercise or sell any conversion or subscription or other rights
appurtenant to any stock, security or other property held in the Trust;

(7) To borrow from any lender (including the Trustee in its individual capacity)
money, in any amount and upon any reasonable terms and conditions, for purposes
of this Agreement, and to pledge or mortgage any property held in the Trust to
secure the repayment of any such loan;

(8) To compromise, settle or arbitrate any claim, debt, or obligation of or
against the Trust; to enforce or abstain from enforcing any right, claim, debt
or obligation; and to abandon any property determined by it to be worthless;

(9) To make loans of securities held in the Trust to registered brokers and
dealers upon such terms and conditions as are permitted by applicable law and
regulations, and in each instance to permit the securities so lent to be
registered in the name of the borrower or a nominee of the borrower, provided
that in each instance the loan is adequately secured and neither the borrower
nor any affiliate of the borrower has discretionary authority or control with
respect to the assets of the Trust involved in the transaction or renders
investment advice with respect to those assets;

(10) To invest and reinvest any property in the Trust in any other form or type
of investment not specifically mentioned in this Paragraph (a) of Article
FOURTH, so long as such form or type of investment is a form or type of
investment approved by the Benefit Plans Investment Committee, for the
investment of assets of the Trust.

 

11



--------------------------------------------------------------------------------

(b) (1) (A) Prior to a Change In Control, the Benefit Plans Investment Committee
of the Company, at any time and from time to time, may direct the Trustee to
segregate one or more specified portions of the Trust into a separate investment
account or accounts (each hereinafter called a “Segregated Investment Account”),
and may appoint and designate an Investment Director to direct the Trustee in
the management of the assets of each such Segregated Investment Account
(hereinafter called “that Investment Director’s Segregated Investment Account”).

(B) Any Investment Director appointed by the Benefit Plans Investment Committee
of the Company may be either an officer or employee of the Company, a subsidiary
or affiliate of the Company, or an Investment Manager. Any Investment Manager
must be either (i) an investment adviser registered as such under the Investment
Advisers Act; or (ii) a bank, as defined in that Act; or (iii) an insurance
company qualified to perform services in the management, acquisition or
disposition of the assets of the Trust under the laws of more than one State.
The Trustee until notified in writing to the contrary shall be fully protected
in relying upon any written notice of the appointment of an Investment Director
furnished to it by the Company. In the event of any vacancy in the office of
Investment Director, the Company shall be deemed to be the Investment Director
of that Investment Director’s Segregated Investment Account until an Investment
Director shall have been duly appointed to direct the Trustee in the management
of the assets of that Investment Director’s Segregated Investment Account; and
in such event until an Investment Director shall have been so appointed and
qualified, references herein to the Company’s acting in respect of that

 

12



--------------------------------------------------------------------------------

Investment Director’s Segregated Investment Account pursuant to direction from
the Investment Director shall be deemed to authorize the Company to direct the
Trustee on the investment or the assets of that Investment Director’s Segregated
Investment Account, and subparagraphs (4) and (5) of this Paragraph (b) shall
have no effect and shall be disregarded.

(2) Any Investment Director appointed pursuant to Paragraph (b) (1) of this
Article FOURTH shall have exclusive authority and discretion to manage and
control the assets of that Investment Director’s Segregated Investment Account,
and pursuant to such authority and discretion may direct the Trustee from time
to time and at any time:

(A) To invest and reinvest that Investment Director’s Segregated Investment
Account, without distinction between principal and income, in shares of stock
(whether common or preferred) or other evidences of ownership, bonds,
debentures, notes or other evidences of indebtedness, unsecured or secured by
mortgages on real or personal property wherever situated (including any part
interest in a bond and mortgage or note and mortgage whether insured or
uninsured) and other property, or part interest in property, real or personal,
foreign or domestic, whether or not productive of income or consisting of
wasting assets, and in order to reduce the risk of interest rate fluctuations,
contracts, as either buyer or seller, for the future delivery of United States
Treasury securities and comparable Federal Government-backed securities;
provided, however, that the Trustee, upon specific directions in writing from
that Investment Director, and in conformity with Exhibit D, shall invest and
reinvest some or all of the assets of that Investment Director’s Segregated
Investment Account in qualifying securities issued by the

 

13



--------------------------------------------------------------------------------

Company or by an affiliate of the Company, to the extent permitted by the
Employee Retirement Income Security Act of 1974, unless the Trustee shall deem
such directed investment or reinvestment to be inconsistent with the provisions
of Paragraph (a) of Article EIGHTH and that the Trustee may retain any such
securities acquired for that Investment Director’s Segregated Investment Account
at the direction of that Investment Director until that Investment Director
directs the Trustee to dispose of them; but no direction of any Investment
Director to sell any securities issued by the Company or by an affiliate of the
Company shall be binding if it would require the Trustee to violate any law
respecting the public distribution of securities, and, in any event, without
limiting the generality of the provisions of Article TENTH, the Company agrees,
to the extent permitted by law, to indemnify the Trustee and hold it harmless
from and against any claim or liability that may be asserted against it,
otherwise than on account of the Trustee’s breach of his own duties, by reason
of the Trustee’s investing in, or reinvesting in or selling such securities in
accordance with any direction from any Investment Director or by reason of the
Trustee’s failure to sell any such securities in the absence of any direction
from that Investment Director to sell them; and

(B) To perform acts similar to those authorized to the Trustee in subparagraphs
(2) through (10) of Paragraph (a) of this Article FOURTH.

(3) In addition, each Investment Director, from time to time and at any time may
delegate to the Trustee discretionary authority to invest and reinvest funds of
that Investment Director’s Segregated Investment Account in debt securities
(including obligations of the Government of the United States) payable on demand
or having maturities not exceeding one year or in interests in any trust fund
that has been or shall be created and maintained by the Trustee or any of its
affiliates as trustee for the collective short-term

 

14



--------------------------------------------------------------------------------

investment of funds, the instrument creating such trust fund, together with any
amendments, modifications or supplements thereof, being hereby effective when
and as such investments are made, incorporated in and made a part of this
Agreement as fully and to all intents and purposes as if set forth herein at
length.

(4) The Trustee shall exercise in respect of each Investment Director’s
Segregated Investment Account the powers set forth in Paragraph (b) (2) of this
Article FOURTH only when and to the extent directed in writing by that
Investment Director. Each Investment Director, from time to time and at any
time, may issue orders for the purchase or sale of securities directly to a
broker or dealer, and for such purpose the Trustee will upon request execute and
deliver to that Investment Director one or more trading authorizations. Written
notification of the issuance of each such order shall be given promptly to the
Trustee by that Investment Director, and the execution of each such order shall
be confirmed by the broker to that Investment Director and to the Trustee. Such
notification shall be authority to the Trustee to receive securities purchased
against payment therefor and to deliver securities sold against receipt of the
proceeds therefrom, as the case may be.

(5) The Trustee shall not be liable for any act or omission of any Investment
Director, and shall not be under any obligation to invest or otherwise manage
the assets of the Trust which are subject to the management of any Investment
Director. Without limiting the generality of the foregoing, the Trustee shall
not be liable by reason of its taking or refraining from taking at the direction
of any Investment Director any action in respect of that Investment Director’s
Segregated Investment Account, pursuant to this Paragraph (b), or pursuant to a
notification of an order to purchase or sell securities by the Committee or for
the account of any Investment

 

15



--------------------------------------------------------------------------------

Director’s Segregated Investment Account issued by that Investment Director nor
shall the Trustee be liable by reason of its refraining from taking any action
with respect to any Investment Director’s Segregated Investment Account because
of the failure of such Investment Director to give such direction or order; the
Trustee shall be under no duty to question or to make inquiries as to any
direction or order or failure to give direction or order by any Investment
Director; and the Trustee shall be under no duty to make any review of
investments acquired for any Investment Manager’s Segregated Investment Account
at the direction or order of that Investment Manager and shall be under no duty
at any time to make any recommendation with respect to disposing of or
continuing to retain any such investment.

(6) Without limiting the generality of the provisions of Article TENTH, the
Company agrees, to the extent permitted by law, to indemnify the Trustee and
hold it harmless from and against any claim or liability that may be asserted
against it, otherwise than on account of the Trustee’s breach of his own duties,
by reason of the Trustee’s taking or refraining from taking any action in
accordance with this Paragraph (b), including, without limiting the generality
of the foregoing, any claim or liability that may be asserted against the
Trustee on account of failure to receive securities purchased, or failure to
deliver securities sold, pursuant to orders issued by an Investment Director
directly to a broker or dealer.

(c) After a Change In Control occurs, the Committee shall have the exclusive
authority and discretion to manage and control the Trust assets, and may appoint
an Investment Director or an Investment Manager (as defined in Paragraph
(b) (1) (A) of this Article FOURTH) including an affiliate of the Company or the
Trustee to manage the investment of the Trust assets. Pursuant to such

 

16



--------------------------------------------------------------------------------

authority and discretion, the Committee, or any investment manager appointed
pursuant to this Paragraph (c), may exercise, from time to time and at any time,
the power to hold or dispose of any assets held by the Trust on the date a
Change In Control occurs, and shall invest and reinvest the Trust, without
distinction between principal and income, in accordance with the provisions
described in Paragraph (a) of this Article FOURTH

FIFTH: Administrative Powers. The Trustee shall have and in its sole and
absolute discretion may exercise from time to time and at any time the following
administrative powers and authority with respect to the Trust:

(a) To hold property of the Trust in its own name or in the name of a nominee or
nominees, without disclosure of the Trust, or in bearer form so that it will
pass by delivery, but no such holding shall relieve the Trustee of its
responsibility for the safe custody and disposition of the Trust in accordance
with the provisions of this Agreement; the Trustee’s books and records shall at
all times show that such property is part of the Trust;

(b) To continue to hold any property of the Trust whether or not productive of
income; to reserve from investment and keep unproductive of income, without
liability for interest, cash temporarily awaiting investment and such cash as it
deems advisable or as the Company from time to time may specify prior to a
Change In Control in order to meet the administrative expenses of the Trust or
anticipated distributions therefrom;

(c) To organize and incorporate under the laws of any state it may deem
advisable one or more corporations (and to acquire an interest in any such
corporation that it may have organized and incorporated) for the purpose of
acquiring and holding title to any property, interests or rights that the
Trustee is authorized to acquire under Article FOURTH hereof;

 

17



--------------------------------------------------------------------------------

(d) To employ in the management of the Trust suitable agents, without liability
for any loss occasioned by any such agents selected by the Trustee with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims;

(e) To make, execute and deliver, as Trustee, any deeds, conveyances, leases,
mortgages, contracts, waivers or other instruments in writing that the Trustee
may deem necessary or desirable in the exercise of its powers under this
Agreement; and

(f) To do all other acts that the Trustee may deem necessary or proper to carry
out any of the powers set forth in Articles FOURTH, FIFTH, and SIXTH hereof or
otherwise in the best interests of the Trust.

SIXTH: Insurance and Annuity Contracts. (a) The Trustee, upon written direction
of the Company prior to a Change In Control, or from the Committee after a
Change In Control, shall pay from the Trust such sums to such insurance company
or companies as the Company may direct for the purpose of procuring
participating or nonparticipating insurance and/or annuity contracts for the
Trust (hereinafter in Article SIXTH referred to as “Contracts”). The Company
shall prepare, or cause to be prepared in such form as it shall prescribe, the
application for any Contract to be applied for. The Trustee shall receive and
hold in the Trust, subject to the provisions hereinafter set forth in this
Article SIXTH, all Contracts so obtained.

(b) The Trustee shall be the complete and absolute owner of Contracts held in
the Trust and, upon written direction of the Company prior to a Change In
Control or the Committee after a Change of Control, shall have the power,
without the consent of any other person, to exercise any and all of the rights,
options or privileges that belong to the absolute owner of any Contract held in
the

 

18



--------------------------------------------------------------------------------

Trust or that are granted by the terms of any such Contract or by the terms of
this Agreement. The Trustee shall have no discretion with respect to the
exercise of any of the foregoing powers or to take any other action permitted by
any Contract held in the Trust, but shall exercise such powers or take such
action only upon the written direction of the Company and the Trustee shall have
no duty to exercise any of such powers or to take any such action unless and
until it shall have received such direction. The Trustee, upon the written
direction of the Company prior to a Change In Control, shall deliver any
Contract held in the Trust to such person or persons as may be specified in the
direction.

(c) The Trustee shall hold in the Trust the proceeds of any sale, assignment or
surrender of any Contract held in the Trust and any and all dividends and other
payments of any kind received in respect of any Contract held in the Trust.

(d) Upon the written direction of the Company prior to a Change In Control, the
Trustee shall pay from the Trust premiums, assessments, dues, charges and
interest, if any, upon any Contract held in the Trust. The Trustee shall have no
duty to make any such payment unless and until it shall have received such
direction. After a Change In Control, the Trustee shall pay from the Trust
premiums, assessments, dues, charges and interest, if any, upon any Contract
held in the Trust, only upon direction from the Committee.

(e) No insurance company that may issue any Contract or Contracts held in the
Trust shall be deemed to be a party to this Agreement for any purpose, or to be
responsible in any way for the validity of this Agreement or to have any
liability under this Agreement other than as stated in each Contract that it may
issue. Any insurance company may deal with the Trustee as sole owner of any
Contract issued by it and held in the Trust, without inquiry as to the authority
of the Trustee to act, and may accept and rely upon any written notice,
instruction, direction, certificate or other communication from the Trustee
believed by it to be genuine and to

 

19



--------------------------------------------------------------------------------

be signed by an officer of the Trustee and shall incur no liability or
responsibility for so doing. Any sums paid out by any insurance company under
any of the terms of a Contract issued by it and held in the Trust either to the
Trustee, or, in accordance with its direction, to any other person or persons
designated as payees in such Contract shall be a full and complete discharge of
the liability to pay such sums, and the insurance company shall have no
obligation to look to the disposition of any sums so paid.

(f) Anything contained herein to the contrary notwithstanding, neither the
Company, the Committee nor the Trustee shall be liable for the refusal of any
insurance company to issue or change any Contract or Contracts or to take any
other action requested by the Trustee; nor for the form, genuineness, validity,
sufficiency or effect of any Contract or Contracts held in the Trust; nor for
the act of any person or persons that may render any such Contract or Contracts
null and void; nor for the failure of any insurance company to pay the proceeds
and avails of any such Contract or Contracts as and when the same shall become
due and payable; nor for any delay in payment resulting from any provision
contained in any such Contract or Contracts; nor for the fact that for any
reason whatsoever (other than their own negligence or willful misconduct) any
Contract or Contracts shall lapse or otherwise become uncollectible.

(g) After a Change In Control, the Committee shall exercise any of the powers
set forth in this Article SIXTH, including the power to negotiate for and
purchase Contracts the rates of return and maturity dates of which may
reasonably be expected to yield assets of the Trust sufficient to discharge any
or all of the obligations of the Company under the Protected Plans.

 

20



--------------------------------------------------------------------------------

SEVENTH: Taxes, Expenses and Compensation of Trustee and the Committee.

(a) The Company shall pay any Federal, State, Local or other taxes imposed or
levied with respect to the corpus and/or income of the Trust or any part thereof
under existing or future laws, and the Company, or the Committee, if applicable,
in their discretion, or the Trustee, in its discretion, may contest the validity
or amount of any tax, assessment, claim or demand respecting the Trust or any
part thereof. Upon direction from the Committee, the Trustee shall deduct any
payroll taxes required to be withheld with respect to any payments made pursuant
to the Trust.

(b) The Trustee, without direction from the Company, or the Committee, if
applicable, shall pay from the Trust the reasonable and necessary expenses and
compensation of counsel and all other reasonable and necessary expenses of
managing and administering the Trust that are not paid by the Company including,
but not limited to, Participant record keeping expenses, investment management
fees, computer time charges, data retrieval and input costs, charges for time
expended by personnel of the Trustee in fulfilling the Trustee’s duties,
expenses incurred by the members of the Committee in performance of their duties
and reasonable compensation (as specified in Schedule 3) of each member of the
Committee.

(c) The Company shall pay to the Trustee from time to time such reasonable
compensation for its services as trustee as is specified in Schedule 2 or as
subsequently agreed to by the Company and the Trustee, but until paid, such
compensation and reimbursement for expenses incurred by the Trustee pursuant to
this Article SEVENTH shall constitute a charge upon the Trust, such charge to
have priority over any payments due participants under the Protected Plans.

 

21



--------------------------------------------------------------------------------

(d) After a Change In Control, the Trustee shall bill the Company directly, on a
monthly basis, for all expenses described in Paragraph (b) of this Article
SEVENTH and all fees described in Paragraph (c) thereof which amounts shall be
immediately due and payable except as otherwise provided in Paragraph (c). If
such amounts are not paid by the Company within thirty (30) days of the billing
date, the Trustee may pay such amounts from the Trust. The Trustee may commence
legal action to recover any amount not paid within thirty (30) days of the
billing date.

EIGHTH: General Duties of Trustee and Investment Director. (a) Subject to
Article FIFTEENTH hereof, the Trustee, any Investment Director appointed
pursuant to Paragraph (b) of Article FOURTH, and any Investment Manager
appointed pursuant to Paragraph (c) of Article FOURTH, shall discharge their
duties under this Agreement solely in the interest of the participants in the
Protected Plans and their beneficiaries and with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims but the duties and obligations
of the Trustee and any Investment Director shall be limited to those expressly
imposed upon them by this Agreement notwithstanding any reference herein to the
Protected Plans.

(b) The Trustee may consult with counsel, who may be counsel for the Company or
for the Trustee in its individual capacity.

(c) (1) Within thirty (30) days after a Change In Control, the Company shall
notify participants and beneficiaries of the Protected Plans in writing of the
Committee’s availability to aid them in pursuing any claims they may have
against the Company under the terms of those of the Protected Plans under which
they are covered. The Company shall provide such notice by using the

 

22



--------------------------------------------------------------------------------

same method used by Department of Labor 29 C.F.R. § 2520.104b-1(b)(1) as now in
effect without regard to subsequent amendments. If the Company fails to do so,
the Committee shall provide such notification by placing an advertisement in one
newspaper of general circulation in each of the ten locations in which the
largest number of employees are located as communicated by the Company to the
Trustee prior to a Change In Control or as determined by the Committee.

(2) If, after a Change of Control, a participant or beneficiary of a Protected
Plan notifies the Committee that the Company (or insurance company, contract
administrator or any other party, if applicable) has refused to pay a claim
asserted by the participant or beneficiary under any of the Protected Plans, and
the Committee determines that the assets held in the Accounts are not available
to pay such claim under the provisions of Paragraph (b) of Article THIRD, then,
unless the Committee shall determine that the claim has no basis in law and fact
(in which case the Committee shall notify the participant or beneficiary of such
determination and shall take no further action with respect to the claim), the
Committee:

(A) will promptly attempt to negotiate with the Company (or insurance company,
contract administrator or other party, if applicable) to obtain payment,
settlement, or other disposition of the claim, subject to the consent of the
participant or beneficiary;

(B) if (i) negotiations fail after sixty (60) days of their commencement to
result in a payment, settlement or other disposition agreeable to the
participant or beneficiary (hereafter referred to in this Paragraph (c) of
Article EIGHTH as the “Plaintiff”), (ii) the Committee at any time reasonably
believes further negotiations not to be in the Plaintiff’s best interest, or

 

23



--------------------------------------------------------------------------------

(iii) any applicable statute of limitations would otherwise expire within sixty
(60) days, upon the receipt of written authorization from the Plaintiff in
substantially the form attached as Exhibit A hereto, may institute and maintain
legal proceedings (the “Litigation”), at the expense of the Trust, against the
Company or other appropriate person or entity to recover on the claim on behalf
of the Plaintiff; and

(C) may, subject to the written consent of the Plaintiff, settle or discontinue
the Litigation. The Committee shall direct the course of the Litigation and
shall keep the Plaintiff informed of the progress of the Litigation as the
Committee deems appropriate, but no less frequently than quarterly. If, during
the Litigation,

i. the Plaintiff directs in writing that the Litigation on behalf of the
Plaintiff be settled or discontinued, the Committee shall take all appropriate
action to follow such direction, provided that the written direction specifies
the terms and conditions of the settlement or discontinuance, and further
provided that the Plaintiff, if requested by the Committee, shall execute and
deliver to the Committee a document in a form acceptable to the Committee
releasing and holding harmless the Committee from any liability resulting from
the Committee following such direction; or

ii. the Plaintiff refuses to consent to the settlement or other disposition of
the Litigation on terms recommended in writing by the Committee, the Committee
may proceed, in its sole and absolute discretion, to take such action as it
deems appropriate in the Litigation, including settlement or discontinuance of
the Litigation, provided that the Committee shall afford the Plaintiff at least
fourteen (14) days’ advance notice of any decision to settle or otherwise
discontinue the Litigation, subject to the provisions of the following sentence.

 

24



--------------------------------------------------------------------------------

If, at any time, the Plaintiff (x) revokes in writing (in substantially the form
attached as Exhibit B hereto) the authorization of the Committee to proceed on
his behalf and delivers such writing to the Committee and (y) appoints his own
counsel and so notifies the Committee in writing, whose fees and expenses are
not to be paid by the Trust and who shall appear in the Litigation on behalf of
the Plaintiff in lieu of counsel retained by the Committee, then the Committee
shall not be authorized to proceed in the Litigation on behalf of the Plaintiff.
Thereafter, the Committee shall have no obligation to proceed further on behalf
of such Plaintiff or to pay any costs or expenses incurred in the Litigation
after the date of the delivery of such writing.

The Committee may, in its sole discretion, in lieu of the procedures described
in Paragraph (c) 2B above, allow a Plaintiff to retain his own counsel to pursue
any claims under the Protected Plans, with the Trust providing payment of the
attendant legal fees and costs for so long as the Committee, in its sole
discretion, deems it appropriate.

The Committee is empowered to retain, at the expense of the Trust, counsel and
other appropriate experts, including actuaries and accountants, to aid it in
making any determination under this Paragraph (c) of Article EIGHTH and in
determining whether to pursue or settle any Litigation. The Committee shall have
the discretion to determine the form and nature that any Litigation against the
Company or other appropriate person or entity shall take, and the procedural
rules and laws applicable to such Litigation shall supersede any inconsistent
provision of this Agreement.

 

25



--------------------------------------------------------------------------------

(3) Subparagraph (c)(2) shall be inapplicable in respect of any Litigation
involving the payment of benefits under any Protected Plan in which the
Committee is named a defendant. Any Plaintiff in an action in which the
Committee or the Trustee is named a defendant shall engage his own counsel,
whose fees and expenses shall be paid by the Plaintiff, provided, however, that
the Committee shall pay out of the assets of the Benefits Protection Account of
the Trust any legal fees and costs awarded to the Plaintiff by a court in such
Litigation pursuant to Section 502 (g) (1) of ERISA.

(4) In the event the Committee determines that the claim of a participant or
beneficiary has no basis in law or fact and such participant or beneficiary
pursues such claim against the Company, then the Committee shall reimburse the
participant or beneficiary out of the assets of the Benefits Protection Account
for any reasonable legal fees and other reasonable costs incurred in pursuing
such claim if such participant or beneficiary obtains a settlement or final
judgment of a court of competent jurisdiction under which the participant or
beneficiary is to receive not less than 50% of the amount originally claimed to
the Committee as the amount owed by the Company.

(5) With respect to claims by holders of Severance Compensation Agreements, such
holders may elect to pursue their own claim (with counsel of their choice) or to
have the Committee pursue such claim. In the event such holders elect to pursue
their own claims, the Committee shall promptly reimburse such holders for all
attorneys fees and other expenses incurred to the extent the Company does not
pay such amounts as provided in the Severance Compensation Agreements.

(d) The Company will, prior to a Change In Control, designate a law firm to act
as counsel to the Committee at the expense of the Trust after a Change In
Control, to advise the Committee with respect to its duties and obligations
hereunder, as described above.

 

26



--------------------------------------------------------------------------------

If the designated counsel declines to provide representation because of an
ethical or legal conflict of interest, or the Committee is not satisfied with
the quality of representation provided, the Committee, may, from time to time,
dismiss the designated firm or any successor and engage another qualified law
firm for this purpose including the same law firm which represents the Committee
with respect to its responsibilities as Committee under this Agreement. The
Company may not dismiss or engage such counsel or cause the Committee to engage
or dismiss such counsel after a Change In Control.

NINTH: General Duties of the Committee. (a) Subject to Article FIFTEENTH hereof,
the Committee shall discharge their duties under this Agreement solely in the
interest of the participants in the Protected Plans and their beneficiaries and
(1) for the exclusive purpose of providing benefits to such participants and
their beneficiaries and defraying reasonable expenses of administering the
Protected Plans; and (2) with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; and (3), after a Change In Control, by
diversifying the investments of the Trust so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so; but
the duties and obligations of the Committee shall be limited to those expressly
imposed upon them by this Agreement notwithstanding any reference herein to the
Protected Plans.

(b) The Committee shall consist of not less than three (3) members to be
appointed by and serve at the pleasure of the Board of Directors of the Company.
The Board may, at any time prior to a Change In Control, fill vacancies or
require the resignation of one or more of the members of the Committee with or
without cause. In the event that a vacancy or vacancies shall occur on the
Committee

 

27



--------------------------------------------------------------------------------

prior to a Change In Control, the remaining member or members shall act as the
Committee until the Board fills such vacancy or vacancies. However, upon a
Change In Control, no member may be removed, for any reason, by the Board. In
the event that a vacancy occurs after a Change In Control, the Board shall have
no authority to fill such vacancy and the remaining members of the Committee
shall select a replacement to serve on the Committee. No person shall be
ineligible to be a member of a Committee because he is, was or may become
entitled to benefits under any Protected Plan in the Trust, or because he is a
director and/or officer of the Company, Affiliate or a Trustee; provided, that
no Participant who is a member of the Committee shall participate in any
determination by the Committee specifically relating to the calculation or
disposition of his benefits under any Protected Plan in the Trust.

(c) After a Change In Control, and except as otherwise expressly provided in
this Agreement or by the Board of Directors prior to a Change In Control:

(1) The Committee shall have the authority to invest and manage the assets of
the Trust pursuant to Article FOURTH.

(2) The Committee shall have all powers necessary or helpful for the carrying
out of its responsibilities, and the decisions or actions of the Committee in
good faith in respect of any matter hereunder shall be conclusive and binding
upon all parties concerned.

(3) The Committee may delegate to one or more of its members or any other person
the right to act on its behalf with respect to the implementation of a decision
of the Committee.

(4) Subject to Paragraph (b) of Article FIFTEENTH, the Committee shall have the
authority to amend this Agreement. No amendment shall be made without the
Trustee’s consent thereto in writing if, and to the extent that, the effect of
such

 

28



--------------------------------------------------------------------------------

amendment is to increase the Trustee’s responsibilities hereunder. Such proposed
amendment shall be delivered to the Trustee as a written instrument of
amendment, duly executed and acknowledged by the Committee. The Trustee’s
consent shall not be required for the termination of the Trust or its removal as
Trustee.

(5) Without limiting the generality of the foregoing, the Committee shall have
full discretionary authority to:

i. Determine all questions arising out of or in connection with the terms and
provisions of this Agreement except as otherwise expressly provided herein;

ii. Make rules and regulations for the administration of the Trust which are not
inconsistent with the terms and provisions of this Agreement, and fix the annual
accounting period of the Trust as required for tax purposes;

iii. Construe all terms, provisions, conditions and limitations to the Trust;

iv. Determine all questions relating to the administration the Trust (i) when
disputes arise between the Company and a Participant or his/her Beneficiary,
spouse or legal representatives and (ii) whenever the Committee deems it
advisable to determine such questions in order to promote the uniform
administration of the Trust; and

v. Monitor the performance of the Trustee or any Investment Director for the
Trust. In order to accomplish this, the Committee shall meet with the Trustee or
any Investment Director, at such time as the Committee shall determine, and the
Committee may request any Investment Director to present a full report on the
financial position of the Trust under the control of such Investment Director.

 

29



--------------------------------------------------------------------------------

The foregoing list of powers is not intended to be either complete or exclusive,
and the Committee shall, in addition, have such powers as may be necessary for
the performance of its duties under the Trust.

(d) The Committee shall advise the Trustee in writing with respect to all
benefits which become payable under the terms of the Trust and shall direct the
Trustee to pay such benefits to or on order of the Committee.

(e) The Committee may employ such counsel, including legal counsel, actuaries,
accountants, investment advisors, physicians, agents and such clerical and other
services as it may require in carrying out the provisions of the Trust. Unless
paid by the Company, the Committee shall charge the fees, charges and costs
resulting from such employment as an expense of a trust established relating to
the Trust. Unless otherwise provided by law, any person so employed by a
Committee may be legal or other counsel to the Company, an affiliate, a member
of a Committee or an officer or member of the Board of Directors or an
affiliate.

(f) Each member of the Committee shall receive compensation, as specified in
Schedule 3, for their services in connection with the Trust.

(g) The Committee may purchase such fiduciary liability insurance or such other
insurance as it deems necessary relating to the performance of its obligations
hereunder. Unless paid by the Company, the Committee shall charge the premiums
and charges resulting from such insurance as an expense of the Trust.

 

30



--------------------------------------------------------------------------------

TENTH: Indemnification. The Company agrees, to the extent permitted by law, to
indemnify and hold the Trustee and the Committee harmless from and against any
liability that they may incur in the administration of the Trust, unless arising
from the Trustee’s or the Committee’s own gross negligence or willful breach of
the provisions of its obligations under this Agreement. If the Company fails to
indemnify and hold the Trustee and the Committee harmless from and against any
liability that they may incur in the administration of this Trust pursuant to
this Article TENTH, the Trust shall indemnify the Trustee and the Committee to
the extent permitted by law. The Trustee and the Committee shall not be required
to give any bond or any other security for the faithful performance of its
duties under this Agreement, except as required by law.

ELEVENTH: No Duty To Advance Funds. The Trustee shall have no obligation to
advance its own funds for the purposes of fulfilling its responsibilities under
this Agreement, and its obligation to incur expenses shall at all times be
limited to amounts in the Trust available to be applied toward such expenses.

TWELFTH: Accounts. (a) (1) The Trustee shall keep accurate and detailed accounts
of all its receipts, investments and disbursements under this Agreement on a
calendar year basis, accounting for each Account on a separate basis. Such
person or persons as the Company shall designate shall be allowed to inspect the
books of account relating to the Trust upon request at any reasonable time
during the regular business hours of the Trustee.

(2) Within 90 days after the close of each calendar year, the Trustee shall
transmit to the Company, and certify the accuracy of, a written statement of the
assets and liabilities of the Trust, showing the current value of each asset at
that date, and a written account of all the Trustee’s transactions relating to
the Trust during the period from the last previous accounting to the

 

31



--------------------------------------------------------------------------------

close of that year. The report of any such valuation shall not constitute a
representation by the Trustee that the amounts reported as fair market values
would actually be realized upon the liquidation of the Trust. For the purposes
of this Subparagraph, the date of the Trustee’s resignation or removal as
provided in Article FOURTEENTH hereof or the date of termination of the Trust as
provided in Article FIFTEENTH hereof shall be deemed to be the close of a year,
except that in such case the written statement shall be transmitted to the
Company within 60 days.

(3) Unless the Company shall have filed with the Trustee written exceptions or
objections to any such statement and account within 90 days after receipt
thereof, the Company shall be deemed to have approved such statement and
account; and in such case or upon the written approval by the Company of any
such statement and account, the Trustee shall be forever released and discharged
with respect to all matters and things contained in such statement and account
as though it had been settled by decree of a court of competent jurisdiction in
an action or proceeding to which the Company and all persons having any
beneficial interest in the Trust were parties.

(b) Nothing contained in this Agreement or in the Protected Plans shall deprive
the Trustee of the right to have a judicial settlement of its accounts. In any
proceeding for a judicial settlement of the Trustee’s accounts or for
instructions in connection with the Trust, the only other necessary party
thereto in addition to the Trustee shall be the Company. If the Trustee so
elects, it may bring in as a party or parties defendant any other person or
persons. No person interested in the Trust, other than the Company, shall have a
right to compel an accounting, judicial or otherwise, by the Trustee, and each
such person shall be bound by all accountings by the Trustee to the Company, as
herein provided, as if the account had been settled by decree of a court of
competent jurisdiction in an action or proceeding to which such person was a
party.

 

32



--------------------------------------------------------------------------------

THIRTEENTH: Administration of the Protected Plans; Communications. (a) The
Company and/or the Committee shall administer the Protected Plans as provided
therein and subject to Paragraph (b) of Article THIRD and Paragraph (c) of
Article EIGHTH hereof, or subject to any other delegation by the Company and/or
the Committee and assumption by the Trustee of the duties of administering the
Protected Plans, the Trustee shall not be responsible in any respect for
administering the Protected Plans nor shall the Trustee be responsible for the
adequacy of the Trust to meet and discharge all payments and liabilities under
the Protected Plans. The Trustee shall be fully protected in relying upon any
written notice, instruction, direction or other communication signed by an
officer of the Company or a member of the Committee who is authorized to execute
and deliver, in the name and on behalf of the Company or the Committee,
documents or instruments relating to the Trust (hereinafter an “Authorized
Officer”). The Company and the Committee, from time to time, shall furnish the
Trustee with the names and specimen signatures of the Authorized Officers and
shall promptly notify the Trustee of the termination of office of any Authorized
Officer and the appointment of a successor thereto. Until notified to the
contrary, the Trustee shall be fully protected in relying upon the most recent
list of Authorized Officers furnished to it by the Company and the Committee.

(b) Any action required by any provision of this Agreement to be taken by the
Board of Directors of the Company shall be evidenced by a resolution of such
Board of Directors certified to the Trustee by the Secretary or an Assistant
Secretary of the Company under its corporate seal, and the Trustee shall be
fully protected in relying upon any resolution so certified to it. Unless

 

33



--------------------------------------------------------------------------------

other evidence with respect thereto has been specifically prescribed in this
Agreement, any other action of the Company under any provision of this
Agreement, including any approval of or exceptions to the Trustee’s accounts,
shall be evidenced by a certificate signed by an authorized officer, and the
Trustee shall be fully protected in relying upon such certificate. The Trustee
may accept a certificate signed by an Authorized Officer as proof of any fact or
matter that it deems necessary or desirable to have established in the
administration of the Trust (unless other evidence of such fact or matter is
expressly prescribed herein), and the Trustee shall be fully protected in
relying upon the statements in the certificate.

(c) The Trustee shall be entitled conclusively to rely upon any written notice,
instruction, direction, certificate or other communication believed by it to be
genuine and to be signed by an Authorized Officer, and the Trustee shall be
under no duty to make investigation or inquiry as to the truth or accuracy of
any statement contained therein.

Until written notice is given to the contrary, communications to the Trustee
shall be sent to it at its office at 4 World Financial Center, 250 Vesey Street,
New York, NY 10080; communications to the Company shall be sent to it at its
office at 330 South Fourth Street, Richmond, VA 23219 and communications to the
Committee shall be sent to it c/o Albemarle Corporation, 330 South Fourth
Street, Richmond, VA 23219.

FOURTEENTH: Resignation or Removal of Trustee. (a) The Trustee may resign at any
time upon 30 days’ written notice to the Company or such shorter period as is
acceptable to the Company. If such resignation occurs before a Change In
Control, the Company shall appoint a successor trustee. If such resignation
occurs after a Change In Control, the Committee shall have the right to appoint
a successor trustee. Notwithstanding the foregoing, after a Change In Control,
the Trustee may not resign for a period of three years, without the written
consent of the Committee unless any of the following items is true: (1) the
agreement between the

 

34



--------------------------------------------------------------------------------

Company and the Trustee with respect to the Company’s other plans is terminated;
(2) the Company or the Committee fails to fulfill its responsibilities under
this Agreement; or (3) the Trustee discontinues providing to its clients
generally the type of services described in this Agreement. In the event the
Trustee resigns pursuant to clause 1, such resignation shall be effective 90
days after receipt of such notice unless Committee and the Trustee agree
otherwise. In the event of the Trustee’s resignation, the Company or the
Committee, as the case may be, shall diligently seek to obtain a successor
trustee. The Trustee shall be entitled to expenses and fees through the
effective date of its resignation as Trustee. If a successor trustee is not
appointed by the Company or the Committee, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions. All
expenses of the Trustee in connection with such proceedings shall be allowed as
administrative expenses of the Trust. The transfer of assets to a successor
trustee will be completed within 60 days after receipt of the Trustee’s notice
of resignation, unless the Company (or the Committee after a Change in Control)
extends the time limit.

(b) The Company, by action of its Board of Directors, may remove the Trustee
before a Change In Control, upon 30 days’ written notice to the Trustee, or upon
shorter notice if acceptable to the Trustee but in either event, if the removal
occurs during the first three years of this Agreement, the Company shall pay to
the Trustee all fees (but not expenses) which would have been due the Trustee
for the remainder of such initial three-year period. After a Change In Control,
only the Committee shall have the right to remove the Trustee. In the event it
resigns or is removed, the Trustee shall have a right to have its accounts
settled as provided in Article TWELFTH hereof.

 

35



--------------------------------------------------------------------------------

(c) Each successor trustee shall have the powers and duties conferred upon the
Trustee in this Agreement, and the term “Trustee” as used in this Agreement
shall be deemed to include any successor trustee. Upon designation or
appointment of a successor trustee, the Trustee shall transfer and deliver the
Trust to the successor trustee, reserving such sums as the Trustee shall deem
necessary to defray its expenses in settling its accounts, to pay any of its
compensation due and unpaid and to discharge any obligation of the Trust for
which the Trustee may be liable. If the sums so reserved are not sufficient for
these purposes, the Trustee shall be entitled to recover the amount of any
deficiency from either the Company or the successor trustee, or both. When the
Trust shall have been transferred and delivered to the successor trustee and the
accounts of the Trustee have been settled as provided in Article TWELFTH hereof,
the Trustee shall be released and discharged from all further accountability or
liability for the Trust and shall not be responsible in any way for the further
disposition of the Trust or any part thereof.

FIFTEENTH: Amendment of Agreement; Termination of Trust. (a) Subject to
Paragraph (b) of this Article FIFTEENTH and Paragraph (c)4 of Article NINTH, the
Company expressly reserves the right at any time to amend or terminate this
Agreement and the Trust created thereby to any extent that it may deem
advisable. No amendment shall have the effect of making the Trust revocable. No
amendment shall be made without the Trustee’s consent thereto in writing if, and
to the extent that, the effect of such amendment is to increase the Trustee’s
responsibilities hereunder. Such proposed amendment shall be delivered to the
Trustee as a written instrument of amendment, duly executed and acknowledged by
the Company and accompanied by a certified copy of a resolution of the Board of
Directors of the Company authorizing such amendment. The Company also shall
deliver to the Trustee a copy of any modifications or amendments to the
Protected Plans. The Trustee’s consent shall not be required for the termination
of the Trust or its removal as Trustee.

 

36



--------------------------------------------------------------------------------

(b) Notwithstanding any other provisions of this Agreement, only the Committee
may amend provisions of this Agreement and the Trust created thereby after the
date a Change In Control occurs. The Trustee, after a Change In Control, upon
written advice of counsel, may amend the provisions of this Agreement to the
extent required by applicable law. The Company reserves the right to amend or
eliminate this Paragraph (b) of Article FIFTEENTH prior to the date of a Change
In Control.

(c) The Trust may not be terminated until the date on which all participants and
beneficiaries under the Protected Plans have received all benefits to which they
are or may become entitled, unless the Committee consents to such a termination.
In the event of such termination, the Trustee (subject to the provisions of
Paragraph (d) of Article THIRD and Article SIXTEENTH hereof and reserving such
sums as the Trustee shall deem necessary in settling its accounts and to
discharge any obligation of the Trust for which the Trustee may be liable) shall
distribute all remaining assets of the Trust in accordance with the written
directions of the Company.

(d) In case any one or all of the Protected Plans are terminated in whole or in
part after a Change In Control occurs, then the Trustee, subject to the
provisions of Paragraph (d) of Article THIRD, and Article SIXTEENTH hereof, and
reserving such sums as the Trustee shall deem necessary in settling its accounts
and to discharge any obligation of the Trust for which the Trustee may be
liable) shall apply or distribute the Account established with regard to such
Protected Plan pursuant to Paragraph (a) of Article SECOND, in such manner and
in such amounts as the Committee shall determine based upon the most recent
Participant Data (as

 

37



--------------------------------------------------------------------------------

defined in Paragraph (b) of Article THIRD hereof) forwarded by the Company to
the Trustee prior to such a Change In Control and any supplemental information
furnished to the Trustee or the Committee after a Change In Control by a
participant or beneficiary upon which the Committee may reasonably rely in
making such a determination. After satisfying all liabilities with regard to
such terminated Protected Plan, from the Account established with regard to such
Protected Plan, the Committee shall direct the Trustee to distribute the
remaining assets in such Account in accordance with Paragraph (c)(15) of Article
SECOND. Subject to Paragraph (b) of Article SIXTEENTH, in the event of a Change
In Control, the Trust shall continue in effect until the later of the fifth
anniversary of the date on which a Change In Control occurs or the date upon
which all of the participants’ and beneficiaries’ benefits under all of the
Protected Plans have been paid or otherwise provided for. Upon termination of
the Trust, the Trustee shall have a right to have its account settled as
provided in Article TWELFTH hereof. Any assets remaining in the Trust after
payment or provision for all benefits payable under the Protected Plan, and
after the Trustee has reserved such sums as it deems necessary for the payment
of its expenses and fees hereunder shall be paid in accordance with the written
directions of the Committee. When the Trust assets shall have been so applied or
distributed and the accounts of the Trustee shall have been so settled, the
Trustee shall be released and discharged from all further accountability or
liability respecting the Trust.

SIXTEENTH: Prohibition of Diversion. (a) Except as provided in Paragraph
(b) below, at no time prior to the satisfaction of all liabilities with respect
to the beneficiaries under this Trust shall any part of the corpus and/or income
of the Trust be used for, or diverted to, purposes other than for the exclusive
benefit of such beneficiaries and the assets of the Trust shall never inure to
the benefit of the Company and shall be held for the exclusive purposes of
providing benefits to participants in the Protected Plans and their
beneficiaries and defraying reasonable expenses of administering the Protected
Plans or performing any of the Trustee’s duties under this Agreement.

 

38



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement to the contrary, the assets
of the Trust shall at all times be subject to claims of the creditors of the
Company. In the event that (1) a final judicial determination is entered that
the Company is unable to pay its debts as such debts mature or (2) there shall
have been filed by or against the Company in any court or other tribunal either
of the United States or of any State or of any other authority now or hereafter
exercising jurisdiction, a petition in bankruptcy or insolvency proceedings or
for reorganization or for the appointment of a receiver or trustee of all or
substantially all of the Company’s property under the present or any future
Federal bankruptcy code or any other present or future applicable Federal, State
or other bankruptcy or insolvency statute or law, then the Trustee shall not
make payments from the Trust to any participant or beneficiary, but under either
of such circumstances, the Trustee shall deliver any property held in the Trust
only as a court or other tribunal of competent jurisdiction may direct to
satisfy the claims of the Company’s creditors. The Trustee shall resume payments
under the terms of the Trust only after determining that the Company is not
insolvent or after receiving a judicial decision to that effect. The Chief
Financial Officer of the Company, or an officer of the Company with duties
similar to those of a Chief Financial Officer, and the Board of Directors of the
Company shall have the duty to inform the Trustee of the insolvency of the
Company. The Trustee is empowered to retain, at the expense of the Trust,
counsel and other appropriate experts, including accountants, to aid it in
making any determination with regard to the Company’s insolvency under this
Paragraph (b) of Article SIXTEENTH.

 

39



--------------------------------------------------------------------------------

SEVENTEENTH: Prohibition of Assignment of Interest. No interest, right or claim
in or to any part of the Trust or any payment therefrom shall be assignable,
transferable or subject to sale, mortgage, pledge, hypothecation, commutation,
anticipation, garnishment, attachment, execution or levy of any kind, and the
Trustee shall not recognize any attempt to assign, transfer, sell, mortgage,
pledge, hypothecate, commute or anticipate the same, except to the extent
required by law.

EIGHTEENTH: Affiliates. Any corporation that, directly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company may adopt and become a party to this Agreement by delivering to the
Trustee an instrument in writing, duly executed and acknowledged, adopting and
assuming jointly and severally the obligations of the Company under this
Agreement and constituting and appointing the Company to be the agent and
attorney in fact of such corporation for the purposes of giving or receiving
notices, instructions, directions and other communications to or from the
Trustee and approving the accounts of the Trustee, accompanied by duly certified
copies of resolutions of the Board of Directors of such corporation adopting the
Protected Plans and approving and authorizing execution, acknowledgment and
delivery of such instrument and a duly certified copy of a resolution of the
Board of Directors of the Company approving and consenting to the same.
Notwithstanding the foregoing, no Affiliate may become a party to this Agreement
without the consent of the Trustee. Notwithstanding the foregoing, no Affiliate
may become a party to this Agreement after a Change In Control.

NINETEENTH: Miscellaneous. (a) This Agreement shall be interpreted, construed
and enforced, and the trust hereby created shall be administered, in accordance
with the laws of the United States and of the State of New York. Nothing in this
Agreement shall be construed to subject either the Trust created hereunder or
the Protected Plans to the Employee Retirement Income Security Act of 1974, as
amended.

 

40



--------------------------------------------------------------------------------

(b) The titles to Articles of this Agreement are placed herein for convenience
of reference only, and the Agreement is not to be construed by reference
thereto.

(c) This Agreement shall bind and inure to the benefit of the successors and
assigns of the Company and the Trustee, respectively and the Protected Plans.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original but all of which together shall constitute but
one instrument, which may be sufficiently evidenced by any counterpart.

(e) If any provision of this Agreement is determined to be invalid or
unenforceable the remaining provisions shall not for that reason alone also be
determined to be invalid or unenforceable.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names by their duly authorized officers as of the day and
year first above written.

 

ALBEMARLE CORPORATION By:   /s/ Jack P. Harsh MERRILL LYNCH BANK & TRUST COMPANY
FSB By:   /s/ Maria Herrel

 

42



--------------------------------------------------------------------------------

EXHIBIT A

Authorization Pursuant to

Paragraph (c) of Article EIGHTH of

Albemarle Corporation Benefits Protection Trust

 

TO: Committee under the Albemarle Corporation Benefits Protection Trust

This is to authorize the Committee under the Albemarle Corporation Benefits
Protection Trust (the “Trust”), to institute and maintain legal proceedings
against the Company (as defined in the Trust) or other appropriate person or
entity to assert the following claim on my behalf: [nature of claim]. The
Committee shall have the powers and be subject to the procedures set forth in
Paragraph (c) of Article EIGHTH of the Trust.

Any proceedings by the Committee under this authorization may be initiated in my
name as a plaintiff (or as a member of a class) or in the name of the Committee,
or both, as the Committee determines is necessary or appropriate at the time
proceedings are commenced.

Participant

 

43



--------------------------------------------------------------------------------

EXHIBIT B

Revocation of Authorization

Pursuant to Paragraph (c) of Article EIGHTH of

Albemarle Corporation Benefits Protection Trust

 

To: Committee under the Albemarle Corporation Benefits Protection Trust

This is to notify you that I revoke any prior authorization I have given to the
Committee of the Albemarle Corporation Benefits Protection Trust (the “Trust”)
to maintain legal proceedings against the Company (as defined in the Trust) or
other appropriate person or entity to assert the following claim on my behalf:
[nature of claim].

I understand that this Revocation of Authorization is conditioned upon, and
shall not be effective until, the appointment by me of my own counsel and the
appearance of that counsel in any legal proceeding on my behalf in lieu of
counsel retained by the Committee. I understand further that, upon the
occurrence of these conditions, the Committee shall have no obligation to
proceed further on my behalf, or to pay any costs or expenses incurred after the
delivery of this Revocation of Authorization.

Participant

 

44



--------------------------------------------------------------------------------

EXHIBIT C

 

a. “Change in Control” means the occurrence of any of the following events:

 

  (i) any Person, or “group” as defined in section 13(d)(3) of the Securities
Exchange Act of 1934 (excluding Floyd D. Gottwald, members of his family and any
Affiliate), becomes, directly or indirectly, the Beneficial Owner of 20% or more
of the combined voting power of the then outstanding securities of the
Corporation that are entitled to vote generally for the election of the
Corporation’s directors (the “Voting Securities”) (other than as a result of an
issuance of securities by the Corporation approved by Continuing Directors, or
open market purchases approved by Continuing Directors at the time the purchases
are made). However, if any such Person or “group” becomes the Beneficial Owner
of 20% or more, and less than 30%, of the Voting Securities, the Continuing
Directors may determine, by a vote of at least two-thirds of the Continuing
Directors, that the same does not constitute a Change in Control;

 

  (ii) as the direct or indirect result of, or in connection with, a
reorganization, merger, share exchange or consolidation (a “Business
Combination”), a contested election of directors, or any combination of these
transactions, Continuing Directors cease to constitute a majority of the
Corporation’s board of directors, or any successor’s board of directors, within
two years of the last of such transactions;

 

  (iii) the shareholders of the Corporation approve a Business Combination,
unless immediately following such Business Combination, (1) all or substantially
all of the Persons who were the Beneficial Owners of the Voting Securities
outstanding immediately prior to such Business Combination Beneficially Own more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Corporation
resulting from such Business Combination (including, without limitation, a
company which as a result of such transaction owns the Corporation through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Voting Securities,
(ii) no Person (excluding Floyd D. Gottwald, members of his family and any
Affiliate and any employee benefit plan or related trust of the Corporation or
the Corporation resulting from such Business Combination) Beneficially Owns 30%
or more of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Corporation
resulting from such Business Combination, and (iii) at least a majority of the
members of the board of directors of the Corporation resulting from such
Business Combination are Continuing Directors.

 

45



--------------------------------------------------------------------------------

For purposes of this paragraph 1.a. and other provisions of this Agreement, the
following terms shall have the meanings set forth below:

 

  (A) Affiliate and Associate shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended and as in effect on the date of this
Agreement (the “Exchange Act”).

 

  (B) Beneficial Owner means that a Person shall be deemed the “Beneficial
Owner” and shall be deemed to “beneficially own,” any securities:

 

  (i) that such Person or any of such Person’s Affiliates or Associates owns,
directly or indirectly;

 

  (ii) that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that, a Person shall not be deemed to be the
“Beneficial Owner” of, or to “beneficially own,” securities tendered pursuant to
a tender or exchange offer made by such Person or any such Person’s Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange;

 

  (iii) that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote, including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” any security under this subsection as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

 

  (iv)

that are beneficially owned, directly or indirectly, by any other Person (or any
Affiliate or Associates thereof) with which such Person (or any of such Person’s
Affiliates or Associates) has any agreement, arrangement or understanding
(whether or not in writing), for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in ‘the proviso to subsection
(iii) of this definition) or disposing of any voting securities of the
Corporation provided, however, that notwithstanding any provision of this
definition, any Person engaged in business as an underwriter of securities who
acquires any securities of the Corporation through such Person’s participation
in good faith in a firm commitment underwriting registered under the Securities
Act of 1933, shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” such securities until the expiration of forty

 

46



--------------------------------------------------------------------------------

 

days after the date of acquisition; and provided, further, that in no case shall
an officer or director of the Corporation be deemed (1) the beneficial owner of
any securities beneficially owned by another officer or director of the
Corporation solely by reason of actions undertaken by such persons in their
capacity as officers or directors of the Corporation; or (2) the beneficial
owner of securities held of record by the trustee of any employee benefit plan
of the Corporation or any Subsidiary of the Corporation for the benefit of any
employee of the Corporation or any Subsidiary of the Corporation, other than the
officer or director, by reason of any influences that such officer or director
may have over the voting of the securities held in the trust.

 

  (C) Continuing Directors means any member of the Corporation’s Board, while a
member of that Board, and (i) who was a member of the Corporation’s Board prior
to December 13, 2006, or (ii) whose subsequent nomination for election or
election to the Corporation’s Board was recommended or approved by a majority of
the Continuing Directors.

 

  (D) Person means any individual, firm, company, partnership or other entity.

 

  (E) Subsidiary means, with references to any Person, any company or other
entity of which an amount of voting securities sufficient to elect a majority of
the directors or Persons having similar authority of such company or other
entity is beneficially owned, directly or indirectly, by such Person, or
otherwise controlled by such Person.

 

47



--------------------------------------------------------------------------------

EXHIBIT D

Execution of Purchases and Sales of Securities Issued by the Company or its
Affiliates (“Company Stock”)

(a) Transactions. Purchases and sales of Company Stock shall be made on the date
on which the Trustee receives from the Company in good order all information and
documentation necessary to accurately effect such purchases and sales (or, in
the case of purchases, the subsequent date on which the Trustee has received a
wire transfer of the funds necessary to make such purchases). Purchases and
sales of Company Stock shall be made on the open market as necessary unless the
following applies:

(i) The Trustee is unable to determine the number of shares required to be
purchased or sold on such day; or

(ii) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

(iii) If the Trustee is prohibited by the Securities and Exchange Commission,
the New York Stock Exchange, or any other regulatory body form purchasing or
selling any or all of the shares required to be purchased or sold on such days.

In the event of the occurrence of the circumstances described in (i), (ii) or
(iii) above, the Trustee shall purchase or sell such shares as soon as possible
thereafter and shall determine the price of such purchases or sales to be the
average purchase or sales price of all such shares purchased or sold,
respectively. The Trustee may follow written directions from the Company to
deviate from the above purchase and sale procedures.

(b) Use of an Affiliated Broker. The Company hereby directs the Trustee to use
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) to provide
brokerage services in connection with any purchase or sale of Company Stock. The
provision of brokerage services shall be subject to the following:

(i) To the extent such services are utilized, as consideration for such
brokerage services, the Company agrees that MLPF&S shall be entitled to
remuneration under the authorization provision in accordance with its normal fee
schedule.

(ii) Any successor organization of MLPF&S, through reorganization,
consolidation, merger or similar transactions, shall, upon consummation of such
transaction, become the successor broker in accordance with the terms of this
authorization provision.

(iii) The Trustee and MLPF&S shall continue to rely on this authorization
provision until notified to the contrary. The Company reserves the right to
terminate this authorization upon sixty (60) days written notice to MLPF&S (or
its successor) and the Trustee.

(c) Securities Law Registration and Reports. The Company shall be responsible
for filing appropriate registration forms and all other reports required under
Federal or state securities laws with respect to the Trust’s ownership of
Company Stock, including, without limitation, any reports required under section
13 or 16 of the Securities Exchange Act of 1934, and shall immediately notify
the Trustee in writing of any requirement to stop purchases or sales of Company
Stock pending the filing of any report. The Company shall be responsible for the
registration of any Plan interests required under Federal or state securities
laws. The Trustee shall provide to the Company such information on the Trust’s
ownership of Company Stock as the Company may reasonably request in order to
comply with Federal or state securities

 

48



--------------------------------------------------------------------------------

SCHEDULE 1

Protected Plans

 

1. Albemarle Corporation Supplemental Executive Retirement Plan

 

2. Albemarle Corporation Executive Deferred Compensation Plan

 

3. Severance Compensation Agreements with certain of the Company’s executives

 

4. Albemarle Corporation Severance Pay Plan

 

49



--------------------------------------------------------------------------------

SCHEDULE 2

TRUSTEE’S FEES

 

50



--------------------------------------------------------------------------------

SCHEDULE 3

COMMITTEE FEES

 

51